Title: The American Peace Commissioners to Ivan Sergeevich Bariatinskii and Arkady Markov, [ante 16] July 1783
From: American Peace Commissioners
To: Bariatinskii, Ivan Sergeevich,Markov, Arkady


          Passy [ante 16] July 1783
          To their Excellencies The Prince Bariatinskoy, and Mr De Markoff Ministers Plenipotentiary from her Majesty the Empress of all the Russias.
          The Subscribers, Ministers Plenipotentiary, from the United States of America, for making Peace with Great Britain, have the Honour to inform the Ministers from Her Majesty the Empress of Russia, that the United States of America, on the fifteenth day of June 1781 having been informed by his most Christian Majesty, that their Imperial Majesties the Emperor of Germany, and the Empress of Russia, actuated by Sentiments of Humanity, and a desire to put a Stop to the Calamities of War, had offered their Mediation to the belligerent Powers, in order to promote Peace, constituted the Subscribers together with the Honourable Henry Laurens and Thomas Jefferson Esquires, their Ministers Plenipotentiary, giving and granting to them, or Such of them as Should assemble, or in Case of Death, Absence, Indisposition or other Impediment of the others to any one of them, full Power and Authority in their Name and on their Behalf, in Concurrence with his Most Christian Majesty to accept in due Form the Mediation of thier Imperial Majesties the Emperor of Germany and the Empress of Russia.
          The Subscribers have also been informed by his Excellency the Comte de Vergennes, that his Most Christian Majesty and his Britannic Majesty, have accepted the Mediation of their Imperial Majesties in the definitive Treaty of Peace about to be concluded between those Powers
          The Subscribers therefore in the Absence of the Honourable Henry Laurens and Thomas Jefferson, have the Honour to inform your Excellencies that by Virtue of their Commission aforesaid Copy of which is inclosed, they are ready in Behalf of the Said United states of America to accept the Mediation of their Imperial Majesties in the definitive Treaty of Peace to be concluded between his Britannic Majesty and the Said States.
          Signed.
        